Title: To George Washington from Benjamin Ogle, 12 July 1786
From: Ogle, Benjamin
To: Washington, George



Dr sr
Annapolis July 12 1786

It was not the least inconvenient to spare six fauns as I am at present fully stocked, & I shall think you lucky if you raise half—It would have been a very difficult matter to have got that number had I not this Spring forced the deer intirely out the Woods & great part of the Park, tending it in Tobacco with a view of laying it down in Grass in the fall it having grown over with Sedge I hope you received the fauns safe. I am Sr with great Esteem Sincerely yrs

Ben. Ogle

